1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   PAUL CORTEZ MARTINEZ, et al.,                    ) Case No.: 1:18-CV-01607-LJO-JLT
                                                      )
12                Plaintiffs,                         )
                                                      ) ORDER AFTER NOTICE OF SETTLEMENT
13      v.                                            )
                                                      ) (Doc. 20)
14   FORD MOTOR COMPANY, et al.,                      )
                                                      )
15                Defendants.                         )
                                                      )
16                                                    )
                                                      )
17
18           The parties report they have settled the matter in principle, and “request that the Court vacate

19   any upcoming hearings and deadlines while settlement is pending.” (Doc. 20 at 2) Thus, the Court

20   ORDERS:

21           1.       The stipulation to dismiss the action SHALL be filed no later than January 20, 2020;

22           2.       All pending dates, conferences and hearings are VACATED.

23   The parties are advised that failure to comply with this order may result in the Court imposing

24   sanctions, including the dismissal of the action.

25
     IT IS SO ORDERED.
26
        Dated:       November 20, 2019                          /s/ Jennifer L. Thurston
27
                                                        UNITED STATES MAGISTRATE JUDGE
28
